Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 6/30/22 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 12 requires “no supplier that supplies the powder to the powder applicator.”  The specification does not describe how a powder applicator can apply powder to an image with no supplier to supply powder to the powder applicator.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujita et al. (US 2018/0373175).
With respect to claim 1, Fujita et al. disclose a powder transfer device comprising: a holder (e.g. item(s) 98a and/or portion of item 98c which is rotatably driven) that detachably holds a powder applicator (e.g. item 98c) that applies a powder (200) to an image (100); and a transfer part (e.g. item 75) that transfers the powder (200) onto the image (100) from the powder applicator (98c) held by the holder, wherein the powder applicator (98c) having the powder (200) adhering to a surface is mounted to the holder (e.g. item(s) 98a and/or portion of item 98c which is rotatably driven).
With respect to claim 2, Fujita et al. further disclose wherein the holder (e.g. item(s) 98a and/or portion of item 98c which is rotatably driven) holds the powder applicator (98c) at a position where the powder (200) adhering to the surface contacts the image (100, as shown at least by fig. 3).
With respect to claim 3, Fujita et al. further disclose further comprising a softener (e.g. item 75) that softens the image, wherein the powder applicator (98c) applies the powder (200) to the image (100) that has been softened (as shown at least by fig. 3).
With respect to claim 4, Fujita et al. further disclose wherein the softener softens the image by heating (as discussed at least in paragraph 81).
With respect to claim 11, Fujita et al. further disclose further comprising a protective member (e.g. item(s) 98d and/or 99) that suppresses the powder (200) from coming off of the powder applicator (98c), wherein the protective member is detachably mounted to the powder applicator, and is detached from the powder applicator when the holder holds the powder applicator (as shown at least by fig. 3).
With respect to claim 16, Fujita et al. disclose powder supply device (e.g. item(s) 70 and/or 98) that supplies the powder (200) to the powder applicator (98c) to be mounted in the powder transfer device according to claim 1 (as discussed above), the powder supply device comprising: a holder (e.g. item(s) 98a and/or portion of item 98c which is rotatably driven) that holds the powder applicator (98c); and a powder supplier (e.g. item 98b) that supplies the powder (200) to the powder applicator (98c) held by the holder (as shown at least by fig. 3).
With respect to claim 17, Fujita et al. further disclose further comprising a rubbing part (e.g. item 74 and/or 98d) that rubs the powder (200) supplied to the powder applicator (98c).
With respect to claim 21, Fujita et al. disclose an image forming apparatus (e.g. fig. 2) comprising: the powder transfer device according to claim 1 (as discussed above).
With respect to claim 22, Fujita et al. disclose an image forming apparatus (e.g. fig. 2) comprising: the powder supply device according to claim 16 (as discussed above).

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schwarz et al. (US 4608328).
With respect to claim 1, Schwarz et al. disclose a powder transfer device comprising: a holder (e.g. that which holds the powder applicator) that detachably holds a powder applicator (e.g. item 30) that applies a powder (e.g. toner) to an image (e.g. latent image on item 10); and a transfer part (e.g. item 24) that transfers the powder onto the image (latent image on item 10 at station C) from the powder applicator (30) held by the holder, wherein the powder applicator (30) having the powder (toner) adhering to a surface is mounted to the holder (as shown at least by figs. 1 and/or 2).
With respect to claim 7, Schwarz et al. further disclose wherein the powder applicator (30) has a sheet shape or a web shape (as shown at least by figs. 1 and/or 2).
With respect to claim 8, Schwarz et al. further disclose wherein the transfer part (24) rotates or moves the powder applicator (30) being held to change a position of the surface of the powder applicator that contacts the image (as shown at least by figs. 1 and/or 2).
With respect to claim 9, Schwarz et al. further disclose wherein the transfer part includes a contact member (24) that brings the powder holding surface of the powder applicator (30) being held into contact with the image (as shown at least by figs. 1 and/or 2).
With respect to claim 10, Schwarz et al. further disclose wherein the contact member (24) and the powder applicator (30) are integrally attached and detached (as shown at least by figs. 1 and/or 2).
Allowable Subject Matter
Claims 5, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest wherein the claimed powder applicator holds the powder on a surface having a tack value lower than a tack value of the image that has been softened by the softener, in combination with the remaining claim elements as set forth in the claims.
With respect to claims 13-15, the following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed surface detector that detects a surface state of the powder applicator held by the holder, in combination with the remaining claim elements as set forth in the claims.
With respect to claims 18-20, the following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed adherence detector that detects an amount or an adherence state of the powder supplied to the powder applicator supplied with the powder, in combination with the remaining claim elements as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW